In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Dutchess County (Tolbert, J.), entered October 15, 2001, which, upon, inter alia, the granting of the plaintiffs’ motion pursuant to CPLR 4401 for judgment as a matter of law on the issue of liability, and a jury verdict as to damages, is in favor of the plaintiffs and against them in the principal sum of $307,861.
Ordered that the judgment is reversed, on the law, the mo*564tion is denied, and a new. trial on the issue of liability only is granted, with costs to abide the event. The jury’s finding as to damages is affirmed.
To be entitled to judgment as a matter of law, a plaintiff has the burden of showing that, upon the evidence presented, there is no rational process by which the jury could find in favor of the defendant (see State Farm Ins. Co. v Amana Refrig., 266 AD2d 372 [1999]). Viewing the evidence in the light most favorable to the defendants and affording them every favorable inference to be drawn therefrom (see Szczerbiak v Pilat, 90 NY2d 553 [1997]), the plaintiffs were not entitled to judgment as a matter of law on the issue of liability. There was sufficient evidence presented from which a rational juror could conclude that the plaintiff driver was comparatively negligent. Under the circumstances, the trial court should have submitted the issue of liability to the jury (see Singer v Long Is. Light. Co., 211 AD2d 779 [1995]).
The defendants’ remaining contention is without merit. Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.